

115 HR 6174 IH: Nationally Enhancing the Wellbeing of Babies through Outreach and Research Now Act
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6174IN THE HOUSE OF REPRESENTATIVESJune 21, 2018Mr. Cohen (for himself, Mr. Blumenauer, Mr. Cárdenas, Mr. Espaillat, Mr. Grijalva, Ms. McCollum, Ms. Norton, Mr. Payne, Ms. Roybal-Allard, Mr. Ryan of Ohio, Ms. Wasserman Schultz, Ms. Michelle Lujan Grisham of New Mexico, Mr. Carson of Indiana, Ms. Kaptur, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize funding for the creation and implementation of infant mortality pilot programs in
			 standard metropolitan statistical areas with high rates of infant
			 mortality, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nationally Enhancing the Wellbeing of Babies through Outreach and Research Now Act or the NEWBORN Act. 2.Infant mortality pilot programsSection 330H of the Public Health Service Act (42 U.S.C. 254c–8) is amended—
 (1)by redesignating subsection (e) as subsection (f); (2)by inserting after subsection (d) the following:
				
					(e)Infant Mortality Pilot Programs
 (1)In generalThe Secretary, acting through the Administrator, shall award grants to eligible entities to create, implement, and oversee infant mortality pilot programs.
 (2)Period of a grantThe period of a grant under this subsection shall be up to 5 years. (3)PreferenceIn awarding grants under this subsection, the Secretary shall give preference to—
 (A)eligible entities proposing to serve any of the 15 counties or groups of counties with the highest rates of infant mortality in the United States in the past 3 years; and
 (B)eligible entities whose proposed infant mortality pilot program would address— (i)birth defects;
 (ii)preterm birth and low birth weight; (iii)sudden infant death syndrome;
 (iv)maternal pregnancy complications; or (v)injuries to infants.
 (4)Use of fundsAny infant mortality pilot program funded under this subsection may— (A)include the development of a plan that identifies the individual needs of each community to be served and strategies to address those needs;
 (B)provide outreach to at-risk mothers through programs deemed appropriate by the Administrator; (C)develop and implement standardized systems for improved access, utilization, and quality of social, educational, and clinical services to promote healthy pregnancies, full-term births, and healthy infancies delivered to women and their infants, such as—
 (i)counseling on infant care, feeding, and parenting; (ii)postpartum care;
 (iii)prevention of premature delivery; and (iv)additional counseling for at-risk mothers, including smoking cessation programs, drug treatment programs, alcohol treatment programs, nutrition and physical activity programs, postpartum depression and domestic violence programs, social and psychological services, dental care, and parenting programs;
 (D)establish a rural outreach program to provide care to at-risk mothers in rural areas; (E)establish a regional public education campaign, including a campaign to—
 (i)prevent preterm births; and (ii)educate the public about infant mortality;
 (F)provide for any other activities, programs, or strategies as identified by the community plan; and (G)coordinate efforts between—
 (i)the health department of each county or other eligible entity to be served through the infant mortality pilot program; and
 (ii)existing entities that work to reduce the rate of infant mortality within the area of any such county or other eligible entity.
 (5)LimitationOf the funds received through a grant under this subsection for a fiscal year, an eligible entity shall not use more than 10 percent for program evaluation.
						(6)Reports on pilot programs
 (A)In generalNot later than 1 year after receiving a grant, and annually thereafter for the duration of the grant period, each entity that receives a grant under paragraph (1) shall submit a report to the Secretary detailing its infant mortality pilot program.
 (B)Contents of reportThe reports required under subparagraph (A) shall include information such as the methodology of, and outcomes and statistics from, the grantee’s infant mortality pilot program.
 (C)EvaluationThe Secretary shall use the reports required under subparagraph (A) to evaluate, and conduct statistical research on, infant mortality pilot programs funded through this subsection.
 (7)DefinitionsFor the purposes of this subsection: (A)AdministratorThe term Administrator means the Administrator of the Health Resources and Services Administration.
 (B)Eligible entityThe term eligible entity means a county, city, territorial, or tribal health department that has submitted a proposal to the Secretary that the Secretary deems likely to reduce infant mortality rates within the standard metropolitan statistical area involved.
 (C)TribalThe term tribal refers to an Indian tribe, a Tribal organization, or an Urban Indian organization, as such terms are defined in section 4 of the Indian Health Care Improvement Act.; and
 (3)by amending subsection (f), as so redesignated— (A)in paragraph (1)—
 (i)by amending the paragraph heading to read: Healthy Start Initiative; and (ii)by inserting after carrying out this section the following: (other than subsection (e));
 (B)by redesignating paragraph (2) as paragraph (3); (C)by inserting after paragraph (1) the following:
					
 (2)Infant mortality pilot programsThere is authorized to be appropriated $10,000,000 for each of fiscal years 2019 through 2023 to carry out subsection (e). Amounts authorized by this paragraph to be appropriated to carry out subsection (e) are in addition to amounts authorized by paragraph (1) to be appropriated to carry out the Healthy Start Initiative under subsection (a).; and
 (D)in paragraph (3)(A), as so redesignated, by striking the program under this section and inserting the program under subsection (a). 